Citation Nr: 1436959	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-46 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from October 1984 to October 1988 and February 1991 to April 1991.  He served in Operation Desert Shield/Desert Storm.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Newark, New Jersey, Regional Office (RO) which denied service connection for low back injury residuals, claimed as aggravated by military service.  

The Veteran testified before the undersigned Veterans Law Judge at a November 2011 Travel Board hearing in Newark, New Jersey.  The hearing transcript has been associated with the record.

The issue on appeal was previously remanded by the Board in January 2014 for further evidentiary development of requesting outstanding post-service treatment records and to obtain a VA examination for the Veteran's back disorder.  This was accomplished, and the claim was readjudicated in a May 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  The Veteran has a current diagnosis of herniated discs of the lumbar spine.

2.  The Veteran was involved in a motorcycle accident during his first period of active service and complained of low back pain which resolved without residuals. 

3.  In November 1990 (while not on active duty), the Veteran injured his back in a car accident.

4.  A low back disorder pre-existed service entrance in February 1991 and did not permanently increase in severity during the Veteran's second period of active service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have not been met for any period of active service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 
The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated April 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain. The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claim for a back disorder in May 2014. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinion provided considered all the pertinent evidence of record, to include the Veteran's lay statements, and provided a rationale for the opinion stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of a herniated disc is not considered a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013). 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
38 C.F.R. §§ 3.304, 3.306.

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat Veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Lumbar Spine Disorder

The Veteran asserts that service connection is warranted for residuals of a low back injury due to the in-service aggravation of his pre-existing low back disorder.  Per the Veteran's November 2011 hearing testimony, the Veteran injured his back in a car accident in November 1990.  He was in traction for a week and remained in the Saddle Brook Hospital in Saddle Brook, New Jersey for at least a few months.  (Note: the Veteran testified that Saddle Brook Hospital is no longer in operation and treatment records are unavailable).  The Veteran further testified that two weeks after being released from the hospital he received deployment orders to Kuwait.  He asserted that while deployed he was required to lift heavy equipment which may have worsened his back injury.  He also testified that he may have further injured his back during physical training.

Initially, the Board finds that the Veteran has currently diagnosed herniated discs in the lumbar spine.  See July 2009 and May 2014 VA examination reports; see also June 2009 VA treatment records (noting chronic low back pain related to disc protrusion at L5-S1).    

Next, the Board finds that the weight of the evidence demonstrates that a low back disorder was not incurred in and is not related to the Veteran's first period of active service from October 1984 to October 1988.  A back disorder was not "noted" at service entrance in August 1984.  Service treatment records from November 1986 and February 1987 reflect that the Veteran was involved in a motorcycle accident during his first period of active service.  As a result the motorcycle accident, the Veteran suffered from low back pain.  A February 1987 service treatment record diagnosed the Veteran with low back muscle strain.  At the time of the September 1988 discharge examination, however, the clinical evaluation of the spine was normal and a back disorder was not noted.  The Board finds that the weight of the evidence demonstrates Veteran's low back pain and strain was an acute injury because it resolved without residuals as evidence by the lack of symptoms at the time of September 1988 discharge examination.  As such, the Board finds that a low back disability was not incurred during the first period of active service.   

Further, the majority of the Veteran's statements, to include his November 2011 hearing testimony, contend that his low back disorder was a result of his motor vehicle accident in 1991, and not as a result of a motorcycle accident during his first period of active service.  The one exception is found in a February 2014 VA treatment note, where the Veteran reported that his low back pain initially began while on active duty at age 21 (i.e., 1986) after being involved in a motorcycle accident.  He reported that the low back pain had progressively worsened since that time.  The Board finds, however, that this statement is inconsistent and outweighed by other evidence of record.  In this regard, the vast majority of the Veteran's statements contend that his back pain began in 1991.  See Veteran's statements dated March 2009, April 2009, September 2009, and November 2010.  Further, other VA treatment notes of record reveal that the Veteran reported the onset of his back pain in 1990-1991, and not during his first period of service.  See July 2009 VA examination report, April 2013 VA treatment record, and May 2014 VA examination report.  Also, as noted above, the September 1988 service separation medical examination report showed a normal clinical evaluation of the spine and a back disorder was not noted.  

For these reasons, and given no residual disorders noted at service separation in 1988, and the vast majority of the Veteran's own statements that his back disorder began after his first period of active service, the Board finds that the Veteran's back disorder was not incurred during his first period of active service.  

As noted above, the Veteran has repeatedly stated that he was involved in a motor vehicle accident in November 1990.  The evidence reveals that the Veteran received treatment for a back injury after the 1990 car accident and was diagnosed with a herniated lumbar disc.  The Veteran further testified that two weeks after being released from the hospital he received deployment orders to Kuwait.  He asserted that while deployed he was required to lift heavy equipment which may have worsened his back injury.  

Despite the RO's efforts in December 2009 to obtain service treatment records for the Veteran's second period of active service, the Board finds that service treatment records, to include a service entrance examination, for the period of service beginning February 1991 are not available.  The Board finds that the Veteran had a pre-existing low back disorder prior to entry into service in February 1991.  The Veteran has consistently stated that he injured his back in a motor vehicle accident in 1990.  Further, he stated that he was in traction for a week and remained in the Saddle Brook Hospital in Saddle Brook, New Jersey for a few months.  As such, the Board finds that the Veteran had a pre-existing back disorder prior to entry into service in February 1991.

The Veteran maintains that his pre-existing back disorder was aggravated by service in Kuwait as a result of performing his duties as a Marine in Operation desert Storm.  See Veteran's statements dated March 2009, April 2009, September 2009, and November 2010.  

The Board finds that the weight of the evidence of record demonstrates that the Veteran's pre-existing back disorder was clearly and unmistakably not aggravated by his second period of active service.  The evidence weighing against the Veteran's claim includes an April 2012 VA treatment record, where the Veteran stated that his low back pain had been present since 1991 after an automobile accident.  The Veteran also reported that the low back pain was "aggravated" by an accident sustained in September 2011.  In a December 2011 VA treatment note, the Veteran reported that he fell on a conveyor belt at work in September 2011 and sustained "more back pain."  In an April 2013 VA treatment record, the Veteran stated that he had been suffering from chronic low back pain since 1991; however, neither the Veteran nor the VA physician noted that this condition was aggravated by service from February 1991 to April 1991.

In July 2009, the Veteran was afforded a VA spinal examination.  During the evaluation, the Veteran stated that he injured his back in a motor vehicle accident, that he was subsequently called up for active duty during Desert Storm, and that his back pain became worse while he was on active duty.  After conducting an examination, the examiner diagnosed the Veteran with a lumbar herniated disc.  No opinion was provided as to whether the Veteran's low back disorder was aggravated (worsened beyond normal progression) by his active service.  

Pursuant to the Board's January 2014 remand, the Veteran was afforded a VA examination in May 2014 to assist in determining whether the Veteran's lumbar spine disorder was aggravated during his second period of active service.  The VA examiner interviewed the Veteran, conducted a physical examination of the Veteran's spine, and reviewed the claims file.  During the evaluation, the Veteran reported that he suffered a back injury in a motor vehicle accident in 1990 and was later activated for duty in 1991.  According to the Veteran, active duty aggravated his back.  The Veteran did not provide any specific incident or injury during his second period of active duty that may have caused the aggravation of his pre-existing back disorder.  The Veteran also denied receiving medical treatment during his second period of active duty service.  The VA examiner diagnosed the Veteran with a herniated lumbar disc and opined that that the Veteran's back disorder clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service injury.  In support of this opinion, the VA examiner stated that the Veteran's history was vague prior to entering service secondary to a motor vehicle accident.  The examiner further noted that there was no evidence of any incident or activity which would have caused aggravation of the pre-existing back disorder or worsening of the pre-existing back disorder in service.  

The Veteran has not provided any competent evidence showing that his back disorder permanently increased in severity during his second period of active service.  The Veteran's statements have provided only general assertions that the pre-existing back disorder was aggravated in service.  Although the Veteran testified that he was responsible for moving heavy equipment during service, he did not report a specific injury or increase in symptoms as a result of his service between February and April 1991.  The Veteran reported that during physical training he would feel pain and take an Excedrin.  See November 2011 Board hearing transcript at pg. 6.  These statements do not provide competent evidence which connotes a permanent worsening above the base level of disability, as opposed to merely demonstrating temporary increases in symptoms or complaints.  The Board finds that the Veteran's statements of in-service back pain are not sufficient evidence of permanent aggravation of the back disorder in service more than 20 years prior.  The Board finds that VA treatment records and the May 2014 VA examination report are more probative and establish that the pre-existing back disorder was not aggravated during the second period of active service from February 1991 to April 1991.

Accordingly, and upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's back disorder is related to his first period of active service October 1984 to October 1988.  The Board further finds that the Veteran's pre-existing back disorder did not undergo any increase in severity during service from February 1991 to April 1991.  For these reasons, the Veteran's appeal as to this issue must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

ORDER

Service connection for a lumbar spine disorder is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


